DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatter et al. (2016/0181780).
As concerns claim 16, Hatter shows a system, comprising: a blowout preventer (BOP) stack arranged at a subsea location (paragraph 0004 & 0019); a first control pod associated with the BOP stack (paragraph 0004 & 0019), the first control pod including at least one power supply (18) for providing electrical power to a component (14) monitoring one or more operational parameters; a second control pod associated with the BOP stack (paragraph 0004 & 0019), the second control pod including at least one second power supply (30) for providing electrical power to the component (14) monitoring the one or more operational parameters, the second control pod being a backup control pod for the first control pod (inherent for subsea blow out preventers); and a power failure indicator and isolator (12) associated with the first control pod, the PFII diagnosing a fault in a connection between the at least one power supply and the component, the PFII adapted to isolate the fault between a plurality of components and provide an alarm indication in response to diagnosing the fault (Fig. 1-3; paragraph 0004, 0005, 0014-0020, 0024 & 0027).
As concerns claim 17, Hatter shows a second PFII (12) associated with the second control pod, wherein each of the PFI and the second PFII operate independently (Fig. 1-3; paragraph 0019-0021).
As concerns claim 18, Hatter shows wherein the at least one power supply provides isolated power to the component and a diagnosis of the fault corresponds to the component (Fig. 1-3; paragraph 0019-0021).
As concerns claim 19, Hatter shows a second component (28), monitoring the one or more operational parameters, the second component being a redundancy for the component, wherein a diagnosis of the fault for the component is determined non-critical when the second component is operational (Fig. 1-3; paragraph 0015-0021).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hatter et al. and further in view of Pepper (EP 0240617).
As concerns claim 1, Hatter shows a system for determining a fault in a subsea blowout preventer (BOP) stack (paragraph 0019), comprising: a first sensor (14) adapted to measure one or more properties of a subsea operation; a second sensor (28) adapted to measure one or more properties of the subsea operation; a first power supply (18) adapted to provide operational power to the first sensor; a second power supply (30) adapted to provide operational power to the second sensor; a first power 
As concerns claim 2, the combination teaches wherein each of the first PFII and the second PFII comprise: a waveform generator (Pepper: 10), the waveform generator producing a sine wave directed into a chassis; a first measurement module, measuring 
As concerns claim 3, the combination teaches wherein the waveform generator comprises: a microcontroller adapted to generate the sine wave; a filter adapted to remove a carrier frequency of the sine wave; and an amplifier (Pepper: Fig. 1 & 2; claims 1 & 2; page 5, ln 7 - page 6, ln 34).
As concerns claim 4, the combination teaches wherein each of the first PFII and the second PFII further comprises: a testing module (Pepper: 44) adapted to receive the sine wave, the testing module positioned past the resistor (Pepper: Fig. 1 & 2; claims 1 & 2; page 5, ln 7 - page 6, ln 34).
As concerns claim 5, Hatter shows a computer system (16) communicatively coupled to the first PFII (12) and the second PFII (12), the computer system receiving respective signals to identify the first and second faults (Fig. 1-3; paragraph 0019-0021).
As concerns claim 6, Hatter shows an alarm, the alarm being activated by the detection of at least one of the first fault or the second fault, the alarm identifying the respective sensor associated with the respective fault (paragraph 0021, 0024 & 0027).
As concerns claim 20, Hatter discloses the claimed invention except for wherein the PFI determines a difference between a reference waveform and a load waveform.  Pepper teaches wherein a power failure indicator circuit (8) is configured to determine an averaged voltage of a pulse width modulated signal and compare the averaged voltage to a reference voltage to identify a power failure of a power supply (10; Fig. 1 & 
Conclusion
Applicant's submission of an information disclosure statement on 12/20/2021 prompted the new grounds of rejection presented in this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679